﻿
On behalf of the Mauritanian delegation, Sir, may I first congratulate you on your well-deserved election to the presidency or the forty-second session of the General Assembly. Your moral and intellectual qualities and the wise, constructive positions taken by your country are assurances of the smooth functioning of the work of the session. We also congratulate your predecessor, the Minister of Foreign Affairs of Bangladesh, on the outstanding way he presided over the work of the forty-first session, and Ambassador Reed of the United States of America on his appointment to his lofty office.
I also express to the Secretary-General once again out country's respect and confidence in him and I thank him for the effective, far-sighted way in which he performs the task entrusted to him. We also welcome his efforts to promote international peace and security.	.
A rapid survey of the international situation makes clear the scale of the dangers threatening the future of mankind. The economic crisis continues to worsen and its effects are being felt more severely each day. The North-South dialogue, on which such great hopes were placed, is, and may continue to be, stalemated. World growth is below the level recorded in the 1960, which suggests there are several years of recession ahead for our economies.
The gap continues to widen between the developed and developing nations. The per capita income of the developing countries fell by 4 per cent at the very time when a 3.5 per cent increase was recorded by the industrialized nations. The conjuncture of deteriorating terms of trade, the debt burden, protectionism and the acute instability of financial markets explains this alarming trend.
The deterioration in terms of trade reached new heights in 1986 with the fall of commodity prices to their lowest level since the Second World War. At the same time, the price of manufactures continued to rise, wiping out the results of efforts to redress the balances of payment of the developing countries.
The strengthening of protectionism in the developed countries, the weakness of commodity markets and the meagre South-South trade are throttling our young industries. Lastly, the scale of debt and above all the scale of debt servicing have resulted in a veritable financial haemorrhage for our economies and have seriously undermined our export earnings, already weakened by the deterioration in the terms of trade.
The consequences of these factors for the economies of the developing countries have been disastrous. Unemployment, hunger, disease, illiteracy and social crises are becoming widespread. Several development projects and social programmes have been rendered impossible, and everything suggests that this tendency will continue in future. This situation cannot but be a cause of concern to the whole international community, since no one can live in isolation and it is unthinkable for a minority to continue to live in opulence while the overwhelming majority of the peoples of the world have intolerable standards of living.
We are duty bound to become involved in a process that can overcome the present crisis. This process should begin with global negotiations, characterized this time by the determination to achieve concrete results. The short-term objective must be to take immediate steps to believe the suffering of the peoples of the third world, and, over the long-term, the objective must be to make deep-seated reforms in the international economic system in order to establish a just and equitable new order. That is the path of salvation, prosperity and peace, and no one is entitled to stray from it.
This economic situation has seriously afflicted Africa, which alone has to bear one fifth of the debt burden of the third world. We continue to place our hopes in the implementation of the United Nations Programme of Action for African Economic Recovery and Development, and we whole-heartedly desire a special conference on the African debt to be convened.
One of the scourges threatening our continent is drought and desertification, which persist despite a slight improvement in rainfall. According to forecasts by specialists, the forests of Mauritania, for example, could disappear in a few years if there is not a marked improvement in climatic conditions. Mauritania has joined with other States of the Sahel, within the context of regional organizations, to combat that threat and promote the economic and social well being of the peoples of the region. Nationally, a vast programme of economic recovery and growth has been in effect since 1985 and tangible results - such as a substantial reduction in the budget deficit - can already be seen.
The rural sector occupies pride of place in this programme. The long-term objective is to achieve food self-sufficiency, in accordance with the guidelines laid down in the United Nations Programme of Action for African Economic Recovery and Development.
At present we are receiving significant food assistance, and we take this opportunity sincerely to thank friendly countries and United Nations agencies for this generous aid. Unfortunately, everything suggests that for several years to come we shall continue to have to appeal to them, but we are already beginning to earmark this assistance for production.
Our policy of "Food for Work" and the assistance rendered by the Common Counterpart Fund for Food Aid are intended to encourage and stimulate activities for community development. The donors are fully involved in the distribution and management of food assistance. That testifies to our determination to work in an open and businesslike way.
Our National Government, led by Colonel Maaouya Ould Sid'Ahmed Taya, President of the Military Committee for National Salvation and Head of State, is convinced that the battle for development requires the mobilization of all our energies and the establishment in the country of a climate of confidence. That conviction prompted the decision taken on the morrow of the restructuring of 12 December 1984 to declare a general amnesty for political detainees and to restore all individual and collective freedoms to citizens.	·
The participation of the citizens in the management of their own affairs became a reality with the organization in December 1986 of free and democratic elections in the municipalities - the first in the history of our country. The elections took place in complete freedom, with many candidates and without any trace of pressure. Our citizens will soon vote in all the departments, in the same conditions, to choose their local representatives.
Mauritania is experiencing a climate of unprecedented freedom. The rights of the citizens are respected and protected, and, internationally, this policy has been crowned by the ratification of several international instruments relating to human rights.
Another, no less important, dimension of our policy is the fight against illiteracy, the clarion call for which was given in the historic appeal of 20 January 1986 by the Head of State himself. The objective is to eliminate illiteracy by the 199ÛS and to make all citizens aware of the stakes, challenges and realities of our age.
Mauritanian women are playing an increasingly important role in various sectors of national life. Educating them is a particular concern of the public authorities. The programmes against illiteracy are particularly directed to women, and their full involvement has become a fact with the attainment by several women of senior posts in the Government.
The international political situation is still characterized by instability and the persistence of flashpoints of tension throughout the world. In the Middle East, .Israel continues to carry out a policy of constant aggression and systematic occupation of Palestinian and other Arab territories. It is frantically undertaking changes in the physical and demographic character of those territories, with a view to their final annexation. This policy of fait accompli, expansion and aggression maintains a climate of violence and instability, and it endangers international peace and security.
The question of Palestine is the core of the Middle East conflict, and there can be no just and lasting peace in the region without total and unconditional withdrawal by Israel from the Palestinian and other occupied Arab territories, including the Holy City of El-Qods, and recognition of the territorial and national identity of the Palestinian people by means of the free exercise of its right to self-determination and the establishment of a sovereign state in its homeland, under the leadership of its authentic, legitimate representative, the Palestine Liberation Organization (PLO).	.
In that context, the convening of an international conference on the Middle East under the auspices of the United Nations, with the full participation of the PLO on a footing of equality with all the other parties, would be an important step, and Mauritania welcomes the efforts deployed towards that end this year.
In southern Africa, the apartheid regime, an ally and partner of the Zionist entity, is pursuing with equal zealousness a hateful racist, repressive and expansionist policy against the peoples of South Africa, Namibia and the front-line States.
Within the borders of the Republic of South Africa, the Pretoria regime is taking an increasingly hard stand, demonstrating that the so-called constitutional reforms were a mere farce. Mauritania rejects Pretoria's racial policy and reaffirm its support for the heroic, just struggle led by the African National Congress. In Namibia, the Pretoria regime is pursuing its policy of occupation and repression and systematically violating the relevant United Nations resolutions, particularly resolution 435 (1978), adopted unanimously by the Security Council.
That resolution remains the sole acceptable basis for a just and lasting settlement of the question of Namibia. Pretoria's aggressive policy is directed against all the States in the region and indiscriminately harms civilians and the vital economic facilities of those States. The regime's constant use of force, in defiance of international law, is a challenge to our Organization and to the entire international community.
Mauritania remains convinced that no just and lasting solution to the problems of southern Africa can be achieved without the total elimination of the policy of apartheid, the establishment of a democratic, egalitarian regime in South Africa and the complete independence of Namibia.
In the Gulf, the deadly war between two neighbours that are Members of the United Nations continues. It effects every country of that vital region of the world and is a dangerous threat to international peace and security. Mauritania is deeply devoted to agreement among Islamic nations and desires the security and stability of the Gulf countries. For seven years, therefore, it has been calling for an end to that war by peaceful means. The United Nations, the Organization of the Islamic Conference, the Movement of Non-Aligned Countries and other bodies with the same good will have taken initiatives to that end. 
Today we are witnessing the danger of an extension of the conflict, with threats to freedom of navigation in the Gulf; hence it is vital that the international community do its utmost to implement as soon as possible Security Council resolution 598 (1987). In this regard we pay tribute to Iraq's openness to all the peace initiatives, particularly Security Council resolution 598 (1987), and hope that Iran will follow the same course.	,
With regard to the question of Afghanistan, Mauritania remains convinced that only a political solution based on the withdrawal of foreign troops from the country and respect for its independence and sovereignty - thus opening the way to national reconciliation and the establishment of an independent and neutral national government - can restore peace to that struggling brother people.
As regards Kampuchea, Mauritania reiterates its support for the resolutions of the Assembly on the question, and reaffirms the need for foreign troops to be withdrawn from Kampuchea so that the Khmer people may freely decide their own future.
With regard to the situation in Central America, Mauritania commends the efforts of the Contadora Group and its Support Groups to promote peace and stability in that sensitive region, and hopes that their efforts will be crowned with success.
I return to the African continent and the fratricidal conflict between the Libyan Arab Jamahiriya and Chad. We ardently hope that the ad hoc committee of Heads of state set up by the Organization of African Unity (OAU) to find a final solution to the conflict will be successful.
On our immediate borders, the problem of Western Sahara continues to be one of our major concerns. With its many close links to the parties to the conflict, Mauritania considers that there can be no just and lasting solution without a shared desire for understanding and dialogue. Therefore, we support the commendable efforts being made, particularly by the United Nations and the OAU, to find a solution to the conflict.
Peoples of our region yearn for such a solution, which will allow the freeing of all the potential that exists for the construction of the great Arab Maghreb. Mauritania will firmly resist any attempt to involve it in that fratricidal war, and will maintain its policy of strict neutrality. My Government will continue to do its utmost for the restoration of peace and harmony in our region and for the building of a united and prosperous Maghreb.
The conflicts to which I have referred are taking up nearly all the resources of many developing countries, preventing them from devoting those resources to the well-being of their peoples.
Astronomical sums are devoted each year to the design, production, development and stockpiling of weapons, at a time when more than two thirds of mankind cannot meet their basic needs. That is a challenge to morality, common sense and logic. It is terrible to have to say that never has mankind been so close to self-destruction, in a century in which man has discovered the secret of the atom, conquered space and acquired considerable socio-political rights.
It is scandalous that despite our great scientific knowledge and technology and the enormous social and political progress that has been made, we cannot even guarantee the perpetuation of the human race, the fruit of the suffering, sacrifices and laborious efforts of past generations, which lived in a much more difficult environment.
General and complete disarmament, a fundamental goal of our Organization, unfortunately appears as remote as it is crucial. My country devoutly hopes that the efforts both within the United Nations and outside will contribute as soon as possible to the realization of that goal, and thus remove mankind from the scourge of war and at the same time release part of the enormous resources currently devoted to the arms race to economic and social development.
The growing impoverishment of the overwhelming majority of mankind and the imbalance in international economic relations, the persistence of armed conflicts and the arms race are challenges to our Organization, which is called upon to bring about a world of peace and international solidarity and ensure economic, social and cultural progress for all peoples. History will judge our Organization on the extent to which it realizes the principles and purposes of the Charter.
In that regard, the Member States - especially the great Powers - have particular responsibilities; they have the duty to do everything possible to ensure the success of the noble and universal mission of this indispensable instrument of international peace and co-operation. Therefore, their words and their deeds, their principles and their purposes, should flow from their adherence to the Charter.
The complexity, universality and seriousness of current problems relating to peace and the world economy make multilateralism indispensable. Its strengthening demands the renunciation of all kinds of selfishness and compliance with the requirements of our age - the sovereign equality of States, democracy in international relations and the establishment of a just and equitable economic system.
My country is aware of the institutional weaknesses and imperfections of the United Nations, but it also fully appreciates its important successes in such diverse fields as the economic, social and cultural, decolonization, peace, education, health and other related specialized areas. Mauritania reiterates its firm attachment to the noble ideals of the Charter and its faith in the need to develop friendly relations between States, achieve international co-operation based on mutual respect and advantage and preserve the United Nations as an instrument for harmonizing the efforts of nations to achieve those common goals.
That devotion to international co-operation, peace and the peaceful settlement of disputes results from the nature and history of my country. At the hinge between Africa and the Arab world, Mauritania is a land where cultures and civilizations meet. Its geographical position makes it the pivot for understanding and co-operation between those two nearby, complementary regions. That role dates back several centuries, to the time when our Mahadras welcomed students from all the regions of Africa and our scholars went to teach in the great Arab universities. Moreover, our land was, and still is, a crossroads and a trading centre.
Our devotion to peace also derives from our roots in Africa, where persuasion and debate are the usual course of conduct, and from the teachings of our holy religion, Islam, which makes understanding, assistance to others and tolerance a religious duty. Those principles recur as a leitmotiv in the Koran and the Sunna. Thus Allah, the All-Powerful, tells us in the Holy Book:
"Help ye one another in righteousness and piety.
But help ye not one another in sin and rancour." (The Holy Koran, v: 3)
